 1   John Houston Scott, SBN 72578                     Izaak D. Schwaiger, SBN 267888
     SCOTT LAW FIRM                                    Attorney at Law
 2   1388 Sutter Street, Suite 715                     130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                           Sebastopol, CA 95472
 3   Tel: (415) 561-9601                               Tel: (707) 595-4414
     Fax: (415) 561-9609                               Fax: (707) 581-1983
 4   john@scottlawfirm.net                             izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                      Omar Figueroa, SBN 196650
     WILLIAM A. COHAN, P.C.                            Law Offices of Omar Figueroa
 6   P.O. Box 3448                                     7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                         Sebastopol, CA 95472
 7   Tel: (858) 832-1632                               Tel: (707) 829-0215
     Fax: (858) 832-1845                               Fax: (707) 861-9787
 8   bill@williamacohan.com                            omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                       Randolph Daar, SBN 88195
10   GEARINGER LAW GROUP                               Attorney at Law
     740 Fourth Street                                 3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                              San Francisco, CA 94118
     Tel: (415) 440-3102                               Tel: (415) 986-5591
12   brian@gearingerlaw.com                            Fax: (415) 421-1331
                                                       rdaar@pier5law.com
13
     Attorneys for Plaintiff, EZEKIAL FLATTEN
14

15

16
                                    UNITED STATES DISTRICT COURT
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18

19   EZEKIAL FLATTEN                                 Case No: 4:18-cv-06964-HSG

20         Plaintiff,
     v.                                              STIPULATION AND [PROPOSED]
21                                                   ORDER TO FILE A CORRECTED
     CITY OF ROHNERT PARK, JACY TATUM,               FIRST AMENDED COMPLAINT FOR
22   JOSEPH HUFFAKER, and DOES 1-50,                 DAMAGES AND INJUNCTIVE RELIEF
     inclusive.
23
           Defendants.
24

25

26

27

28

                            STIPULATION AND [PROPOSED] ORDER TO FILE A CORRECTED
                        FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            IT IS HEREBY STIPULATED BY AND BETWEEN plaintiff EZEKIAL FLATTEN,
                                                 2
                                                     defendant CITY OF ROHNERT PARK (City), defendant JOSEPH HUFFAKER, and defendant
                                                 3
                                                     JACY TATUM, by and through their counsels of record, that Plaintiff file his corrected Amended
                                                 4
                                                     First Amended Complaint for Damages and Injunctive Relief with Exhibits A and B.
                                                 5
                                                                                                 RECITALS
                                                 6
                                                            1.      The plaintiff filed a First Amended Complaint for Damages and Injunctive Relief
                                                 7
                                                     against the City of Rohnert Park, Jacy Tatum, Joseph Huffaker, and Does 1-50 on March 25,
                                                 8
                                                     2019, at Dkt. 37.
                                                 9
                                                            2.      Plaintiff inadvertently omitted from this First Amended Complaint for Damages
                                                10
                                                     and Injunctive Relief Exhibits A and B that were attached to his initial complaint.
                                                11
                                                                                               STIPULATION
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                            WHEREFORE, the plaintiff and defendants hereby stipulate and agree as follows:
                                                13
                                                            1.      The plaintiff may file a [Corrected] Amended First Amended Complaint for
                                                14
                                                     Damages and Injunctive Relief, attached hereto as Exhibit 1, where the only corrections are to
                                                15
                                                     add the word “[CORRECTED]” and attach the same Exhibit A and B as were attached to the
                                                16
                                                     initial complaint.
                                                17
                                                            IT IS SO STIPULATED.
                                                18
                                                     Dated: May 23, 2019                                  Respectfully submitted,
                                                19

                                                20                                                        SCOTT LAW FIRM

                                                21                                                        By: /s/John Houston Scott
                                                                                                              John H. Scott, Attorney for Plaintiff
                                                22                                                            EZEKIAL FLATTEN
                                                23
                                                     Dated: May 23, 2019                                  Respectfully submitted,
                                                24
                                                                                                          ALLEN GLAESSNER, HAZELWOOD
                                                25                                                           & WERTH, LLP
                                                26                                                        By: /s/Dale L. Allen
                                                                                                              Dale L. Allen, Attorney for Defendant
                                                27
                                                                                                              JOSEPH HUFFAKER
                                                28
                                                                                                      -1-
                                                                          STIPULATION AND [PROPOSED] ORDER TO FILE A CORRECTED
                                                                      FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1   Dated: May 23, 2019                                  Respectfully submitted,
                                                 2                                                        ANGELO, KILDAY & KILDUFF, LLP
                                                 3
                                                                                                          By: /s/ Bruce Kilday
                                                 4                                                            Bruce Kilday, Attorney for Defendant
                                                                                                              JACY TATUM
                                                 5
                                                                                               ATTESTATION
                                                 6
                                                            I, John H. Scott, am the ECF user whose identification and password are being used to file
                                                 7
                                                     the foregoing documents. Pursuant to Civil Local Rule 5.1(i)(3), I hereby attest that concurrence
                                                 8
                                                     in the filing of this document has been obtained from each of its Signatories.
                                                 9
                                                                                                          Respectfully submitted.
                                                10

                                                11
                                                     Dated: May 23, 2019                                  By: /s/John Houston Scott
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                                                                              John Houston Scott
SCOTT LAW FIRM




                                                                                                              Attorney for Plaintiff
                                                13

                                                14

                                                15
                                                     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                16

                                                17

                                                18

                                                19                5/24/2019
                                                     DATED: _____________________                 ___________________________________
                                                                                                  The Honorable Haywood S. Gilliam, Jr.
                                                20                                                United States District Judge

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                      -2-
                                                                         STIPULATION AND [PROPOSED] ORDER TO FILE A CORRECTED
                                                                     FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Exhibit 1
 1   John Houston Scott, SBN 72578                  Izaak D. Schwaiger, SBN 267888
     SCOTT LAW FIRM                                 Attorney at Law
 2   1388 Sutter Street, Suite 715                  130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                        Sebastopol, CA 95472
 3   Tel: (415) 561-9601                            Tel: (707) 595-4414
     Fax: (415) 561-9609                            Fax: (707) 581-1983
 4   john@scottlawfirm.net                          izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                   Omar Figueroa, SBN 196650
     WILLIAM A. COHAN, P.C.                         Law Offices of Omar Figueroa
 6   P.O. Box 3448                                  7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                      Sebastopol, CA 95472
 7   Tel: (858) 832-1632                            Tel: (707) 829-0215
     Fax: (858) 832-1845                            Fax: (707) 861-9787
 8   bill@williamacohan.com                         omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                    Randolph Daar, SBN 88195
10   GEARINGER LAW GROUP                            Attorney at Law
     740 Fourth Street                              3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                           San Francisco, CA 94118
     Tel: (415) 440-3102                            Tel: (415) 986-5591
12   brian@gearingerlaw.com                         Fax: (415) 421-1331
                                                    rdaar@pier5law.com
13
     Attorneys for Plaintiff, EZEKIAL FLATTEN
14

15

16
                                   UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19   EZEKIAL FLATTEN                              Case No: 4:18-cv-06964-HSG

20         Plaintiff,                             [CORRECTED] FIRST AMENDED
     v.                                           COMPLAINT FOR DAMAGES AND
21                                                INJUNCTIVE RELIEF
     CITY OF ROHNERT PARK, JACY TATUM,
22   JOSEPH HUFFAKER, and DOES 1-50,
                                                  JURY TRIAL DEMANDED
     inclusive.
23
           Defendants.
24

25

26

27

28

                [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            PLAINTIFF EZEKIAL FLATTEN complains of Defendants and alleges as follows:
                                                 2
                                                                                          JURISDICTION AND VENUE
                                                 3
                                                            1.      This action arises under 42 U.S.C. § 1983. Jurisdiction is conferred by virtue of 28
                                                 4
                                                     U.S.C. §§ 1331 and 1343, and by 18 USC § 1964(c).
                                                 5
                                                            2.      The conduct alleged herein occurred in Mendocino and Sonoma Counties, State of
                                                 6
                                                     California. Venue of this action lies in the United States District Court for the Northern District of
                                                 7
                                                     California by virtue of 28 USC § 1391.
                                                 8
                                                                                                    PARTIES
                                                 9
                                                            3.      Plaintiff Ezekial Flatten resides in Texas.
                                                10
                                                            4.      Defendant City of Rohnert Park is a public entity situated in the County of
                                                11
                                                     Sonoma, State of California and organized under the laws of the State of California.
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                            5.      Defendants Jacy Tatum and Joseph Huffaker were police officers employed by the
                                                13
                                                     City of Rohnert Park. They acted in the course and scope of their employment, and under color
                                                14
                                                     of state law, at all times mentioned herein.
                                                15
                                                            6.      Plaintiff does not presently know the true names and capacities of defendants
                                                16
                                                     DOES 1 through 25, inclusive, and therefore sues them by these fictitious names. Plaintiff is
                                                17
                                                     informed and believes that DOES 1 through 50, and each of them, were responsible in some
                                                18
                                                     manner for the acts or omissions alleged herein. Plaintiff will seek leave to amend this Complaint
                                                19
                                                     to add their true names and capacities when they have been ascertained.
                                                20
                                                            7.      In doing the acts and/or omissions alleged herein, defendants and each of them
                                                21
                                                     acted under color of authority and/or under color of state law, and, in concert with each other.
                                                22
                                                            8.      Defendants Tatum, Huffaker, and Does 1 through 50 conspired to achieve a
                                                23
                                                     common goal and/or acted in concert to achieve said goal. In doing the acts and omissions
                                                24
                                                     alleged herein said Defendants conspired and/or acted in furtherance of the conspiracy to (a)
                                                25
                                                     unlawfully stop the Plaintiff and seize his property, (b) deprive the Plaintiff of his property
                                                26
                                                     without due process and through the outrageous abuse of police powers, and (c) retaliate against
                                                27

                                                28
                                                                                                       -2-
                                                                 [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                     the Plaintiff in an effort to chill his speech for exercising his right to speak and petition the
                                                 2
                                                     government regarding matters of public concern.
                                                 3
                                                                                            STATEMENT OF FACTS
                                                 4
                                                             9.       On December 5, 2017, Ezekial Flatten was travelling southbound on Highway 101
                                                 5
                                                     in the County of Mendocino between the cities of Hopland and Cloverdale. He was driving a
                                                 6
                                                     rental car and transporting approximately three pounds of legal cannabis to be delivered to a
                                                 7
                                                     testing facility for use in lawful commerce.
                                                 8
                                                             10.      At approximately 12:00 p.m., defendants Huffaker and Doe 1 were parked on the
                                                 9
                                                     side of Highway 101 in an unmarked, black police SUV. As Mr. Flatten passed their position, the
                                                10
                                                     defendants initiated a pretextual traffic stop of his vehicle without reasonable suspicion to believe
                                                11
                                                     a crime had been committed. Instead, defendants intended to stop and search Mr. Flatten on a
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     hunch that he might have been transporting cannabis and/or the proceeds from cannabis sales.
SCOTT LAW FIRM




                                                13
                                                             11.      Mr. Flatten yielded to the patrol vehicle’s forward-facing emergency lights and
                                                14
                                                     pulled off of the road. The defendants contacted plaintiff at the side of his vehicle. They were
                                                15
                                                     wearing green military-style uniforms with no badges, insignia, or nametags, and were armed
                                                16
                                                     with handguns and wearing bulletproof vests. The defendants asked plaintiff if he knew how fast
                                                17
                                                     he was going, to which he replied, “61 or 62.” Doe 1 countered, “You were going a little faster
                                                18
                                                     than that,” and offered no further explanation for the traffic stop. Instead he began questioning
                                                19   Mr. Flatten as to where he was going to and coming from.
                                                20           12.      The defendants informed Mr. Flatten that they were going to search his vehicle
                                                21   and its contents. Without consent or other legal justification, the defendants removed a sealed
                                                22   cardboard box from the rear of plaintiff’s vehicle and cut it open with a knife, discovering the
                                                23   marijuana inside. The defendants then took pictures of plaintiff, plaintiff’s drivers license, and his
                                                24   license plate.
                                                25           13.      Defendants informed Mr. Flatten that they were with the ATF, commented that
                                                26   marijuana was taking over in California, and advised him that he may be getting a letter from
                                                27   Washington. In less than five minutes, the officers had left the scene with Mr. Flatten’s cannabis
                                                28
                                                                                                        -3-
                                                                   [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                     without ever having run his name for wants and warrants, and without so much as issuing a
                                                 2
                                                     citation for even a traffic infraction.
                                                 3
                                                             14.      Defendant Huffaker is an officer with the Rohnert Park Department of Public
                                                 4
                                                     Safety. Rohnert Park is a municipality incorporated in the County of Sonoma, State of California.
                                                 5
                                                     Defendant Huffaker was, at the time of these events, a member of a drug interdiction task force
                                                 6
                                                     (hereinafter “Task Force”), and as such has participated in numerous traffic stops along the 101
                                                 7
                                                     corridor ostensibly for the purposes of narcotics enforcement.
                                                 8
                                                             15.      The Task Force’s most active members are Defendants Tatum and Huffaker. At its
                                                 9
                                                     inception, Rohnert Park’s use of the Task Force was designed to buttress the small department’s
                                                10
                                                     failing budget through the seizure of cash believed to be associated with narcotics transactions.
                                                11
                                                     Between 2016 and 2017, the Rohnert Park Department of Public safety kept $1.2 million in
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     seized funds for its own use.
SCOTT LAW FIRM




                                                13
                                                             16.      Together, Tatum and Huffaker conspired to expand the legitimate interdiction
                                                14
                                                     mission to one of person financial gain, and over the years seized thousands of pounds of
                                                15
                                                     marijuana and hundreds of thousands of dollars of currency without issuing receipts for the
                                                16
                                                     seizures, without making arrests for any crimes, and without any official report of the forfeitures
                                                17
                                                     being made. Oftentimes when arrests or reports were made, the cash and cannabis seized was
                                                18
                                                     significantly underreported in furtherance of the conspiracy allowing the officers to skim off the
                                                19   top of even otherwise legal interdictions.
                                                20           17.      In furtherance of the conspiracy, defendants Tatum and Huffaker sold the seized
                                                21   marijuana to black market vendors without declaring the proceeds as income, and engaged in
                                                22   money laundering activities through the purchase, improvement, and sale of real property with the
                                                23   proceeds of these illegal activities.
                                                24           18.      Jacy Tatum was recognized as Rohnert Park’s Officer of the Year in 2015 for the
                                                25   substantial revenues he brought to the department. He was further recognized for his interdiction
                                                26   efforts by the private law enforcement intelligence network known as “Desert Snow,” a for-profit
                                                27   entity specializing in interdiction training for police officers. Desert Snow operates a privately
                                                28
                                                                                                      -4-
                                                                   [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                     maintained criminal intelligence network known as “Black Asphalt”. Through the course of the
                                                 2
                                                     conspiracy, Defendants Tatum, Huffaker, and Does 1-25 used information from Black Asphalt in
                                                 3
                                                     determining what automobiles to intercept, even though the drivers of those automobiles had
                                                 4
                                                     committed no crimes to justify a detention.
                                                 5
                                                            19.      Working in concert with other officers from Rohnert Park and from outside
                                                 6
                                                     agencies, Tatum and Huffaker and Does 1-25 acted under color of official right and under color
                                                 7
                                                     of state law to take the personal property of Mr. Flatten and others against their will by
                                                 8
                                                     intimidation and implied threats of force, or by obtaining the consent of their victims through the
                                                 9
                                                     wrongful use of threatened force, violence, and fear.
                                                10
                                                            20.      On December 7, 2017, two days after Flatten’s traffic stop, plaintiff reported the
                                                11
                                                     robbery to local media outlets and federal and state law enforcement. On February 11, 2018, an
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     article appeared on a Mendocino County journalist’s blog reporting on Mr. Flatten’s story. Two
SCOTT LAW FIRM




                                                13
                                                     days after that publication, Defendant Tatum issued a press release from his department
                                                14
                                                     attempting to explain the traffic stop (which he mistakenly believed himself to have been a part
                                                15
                                                     of), and clarifying that “no other agencies including the Mendocino County Sheriff’s Office or
                                                16
                                                     Hopland Tribal Police were involved…” (See Exhibit A, attached).
                                                17
                                                            21.      These interdictions became so lucrative to the officers involved that the conspiracy
                                                18
                                                     required protection from outside scrutiny. Thus, when plaintiff came forward publicly, Tatum
                                                19   quickly sought to quash plaintiff’s accusations by issuing a press release to whitewash the
                                                20   conspiracy. But Tatum’s statement to the press was too hastily contrived, and his involvement in
                                                21   the illegal seizures too prolific. As a result his press release defended the wrong illegal seizure,
                                                22   and instead of diffusing the scrutiny plaintiff’s allegations had brought, it confirmed the existence
                                                23   of a more expansive, continuing criminal enterprise.
                                                24          22.      Following the bogus press release, an internal investigation was launched at the
                                                25   Rohnert Park Department of Public Safety. Shortly thereafter, Defendant Tatum resigned from
                                                26   the force, Defendant Huffaker was placed on administrative leave, and the Director of the
                                                27   Department announced his retirement.
                                                28
                                                                                                       -5-
                                                                  [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                              23.      Mr. Flatten’s statements to the press became a matter of public concern, and were
                                                 2
                                                     reported on widely across California and the nation. (See Exhibit B, attached.)
                                                 3
                                                              24.      Beginning in April of 2018 and continuing to the time of this filing, plaintiff has
                                                 4
                                                     become the subject of surveillance, harassment, threats, and intimidation by agents of the
                                                 5
                                                     defendants and/or co-conspirators whose identities are unknown at this time. On September 27,
                                                 6
                                                     2018, plaintiff discovered a GPS tracking device hardwired beneath his car’s dashboard. On
                                                 7
                                                     November 11, 2018, plaintiff received an anonymous message via social media that he was
                                                 8
                                                     “playing with fire.”
                                                 9
                                                              25.      These acts were designed to chill plaintiff’s speech regarding a matter of public
                                                10
                                                     concern. Plaintiff seeks injunctive relief to remedy the irreparable harm caused by these ongoing
                                                11
                                                     acts.
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                                                            STATEMENT OF DAMAGES
                                                13
                                                              26       As a result of defendants’ conduct, plaintiff sustained economic damages and
                                                14
                                                     consequential damages.
                                                15
                                                              27.      As a result of defendants’ conduct, plaintiff sustained and will continue to sustain
                                                16
                                                     damages to his career, reputation, future and prospective earning capacity and wages, and
                                                17
                                                     prospective economic opportunities and advantages in an amount determined according to proof.
                                                18
                                                              28.      As a further result of defendants’ conduct, plaintiff suffered and will continue to
                                                19
                                                     suffer general damages including fear, anxiety, humiliation, and emotional distress in an amount
                                                20
                                                     to be determined according to proof.
                                                21
                                                              29.      The actions of Defendants Jacy Tatum, Joseph Huffaker, and Does 1-25 were
                                                22
                                                     willful, wanton, reckless, malicious, oppressive and/or done with a conscious or reckless
                                                23
                                                     disregard for the rights of the plaintiff, who seeks punitive and exemplary damages according to
                                                24
                                                     proof.
                                                25
                                                              30.      Plaintiff has retained private counsel to represent him in this matter and is entitled
                                                26
                                                     to an award of attorneys’ fees.
                                                27

                                                28
                                                                                                         -6-
                                                                    [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1                                      FIRST CAUSE OF ACTION
                                                                             [42 U.S.C. §1983 – UNLAWFUL TERRY STOP AS
                                                 2                        AGAINST DEFENDANTS TATUM, HUFFAKER, AND DOE 1]
                                                 3          31. Plaintiff hereby incorporates paragraphs 1 through 33 as though set forth in full.
                                                 4          32. Defendants Huffaker and Doe 1 conspired to unlawfully and without cause, and under
                                                 5   color of state law, stop the Plaintiff while he was lawfully driving on Highway101 in the County
                                                 6   of Mendocino. The stop was done in furtherance of a conspiracy with Defendant Tatum to
                                                 7   unlawfully stop vehicles for the purpose of stealing cash and/or cannabis.
                                                 8          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                 9
                                                                                      SECOND CAUSE OF ACTION
                                                10                             [42 U.S.C. §1983 – UNLAWFUL SEARCH AS
                                                                          AGAINST DEFENDANTS TATUM, HUFFAKER, AND DOE 1]
                                                11
                                                            33.      Plaintiff hereby incorporates paragraphs 1 through 35 as though set forth in full.
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                            34.      Defendants Huffaker and Doe 1 conspired to unreasonably and unlawfully stop,
                                                13
                                                     detain, and search the Plaintiff and his vehicle. This was done in furtherance of a conspiracy with
                                                14
                                                     Defendant Tatum to unlawfully stop vehicles for the purpose of stealing cash and/or cannabis.
                                                15
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                16
                                                                                       THIRD CAUSE OF ACTION
                                                17                             [42 U.S.C. §1983 – FIRST AMENDMENT AS
                                                18                      AGAINST DEFENDANTS TATUM, HUFFAKER, AND DOES 1-25]
                                                            35.      Plaintiff hereby incorporates paragraphs 1 through 37 as though set forth in full.
                                                19
                                                            36.      The Plaintiff spoke publicly about matters of public concern when he protested the
                                                20
                                                     illegal stop and seizure. This included complaints to the Mendocino County Sheriff’s Office, the
                                                21
                                                     Mendocino County District Attorney’s Office, and other law enforcement agencies. This also
                                                22
                                                     included statements that appeared in local newspapers and petitioning activities with the City of
                                                23
                                                     Rohnert Park.
                                                24
                                                            37.      In response to his activities protected by the First Amendment, the Defendants
                                                25
                                                     and/or other unknown co-conspirators, acting in furtherance of the conspiracy, caused the
                                                26
                                                     Plaintiff to be the subject of surveillance, harassment, threats and intimidation designed to chill
                                                27
                                                     his speech in violation of the First Amendment.
                                                28
                                                                                                       -7-
                                                                  [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                 2
                                                                                        FOURTH CAUSE OF ACTION
                                                 3                             [42 U.S.C. §1983 – CUSTOM AND PRACTICE AS
                                                                                  AGAINST THE CITY OF ROHNERT PARK]
                                                 4
                                                            38.      Plaintiff hereby incorporates paragraphs 1 through 40 as though set forth in full.
                                                 5
                                                            39.      The City of Rohnert Park is liable for the conduct of its officers and its decision
                                                 6
                                                     makers due to the custom and practice of its officers and agents making unlawful traffic stops on
                                                 7
                                                     the Highway 101 corridor between Mendocino and Sonoma Counties. This custom and practice
                                                 8
                                                     of members of the Task Force, including Defendants Tatum and Huffaker and Does 1-10, was
                                                 9
                                                     designed and implemented with the goal of unlawfully detaining and searching motorists to steal
                                                10
                                                     cannabis and/or cash found in their vehicles.
                                                11
            1388 S UTTER S TREET , S UITE 715




                                                            40.      As implemented members of the Task Force had the discretion to (a) arrest the
                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                     person(s) who possessed the cannabis and/or cash and report all or some of the property as
                                                13
                                                     evidence of a crime, or (b) not arrest the person(s) who possessed cannabis and/or cash, steal the
                                                14
                                                     property, and not report the stop and theft.
                                                15
                                                            41.      Pursuant to this custom and practice scores of unlawful traffic stops were made
                                                16
                                                     during the past ten years. This custom and practice was known of and approved by the chain of
                                                17
                                                     command of the Department of Public Safety for the City of Rohnert Park, including its former
                                                18
                                                     Chief Brian Masterson.
                                                19
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                20
                                                                                        FIFTH CAUSE OF ACTION
                                                21                           [18 USC §§ 1962(c) and (d)] – RICO AS AGAINST
                                                                             DEFENDANTS TATUM, HUFFAKER, AND DOES 1-50]
                                                22
                                                            42.      Plaintiff hereby incorporates paragraphs 1 through 44 as though set forth in full.
                                                23
                                                            43.      Plaintiff alleges causes of action against all defendants (excepting the City of
                                                24
                                                     Rohnert Park) based on 18 USC §§ 1962(c) and (d) for conducting and conspiring to conduct,
                                                25
                                                     respectively, the affairs of an enterprise through a pattern of racketeering activity by which
                                                26
                                                     Plaintiff has been injured in his business and property.
                                                27

                                                28
                                                                                                       -8-
                                                                  [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            44.      Jurisdiction and venue are provided by 18 USC 1964(c) and 28 USC 1391,
                                                 2
                                                     respectively.
                                                 3
                                                            45.      The “enterprise” (18 USC 1961(4)) through which defendants conducted their
                                                 4
                                                     racketeering activities is identified in paragraph 14 as “the Task Force.”
                                                 5
                                                            46.      The numerous predicate crimes committed by defendants causing injuries to
                                                 6
                                                     plaintiff and others include: (1) extortion (18 USC 1951(b)(2)); (2) obstruction of justice (18 USC
                                                 7
                                                     1512(b)(1)); (3) money laundering (18 USC 1956)(a)(1)(A)(i) and(a)(1)(B)(i)); and (4) money
                                                 8
                                                     laundering by tax fraud (26 USC 7206) and evasion (26 USC 7201 and 18 USC
                                                 9
                                                     1956(a)(1)(A)(ii)).
                                                10
                                                            47.      Defendants conducted financial transactions with the proceeds of extortion with
                                                11
                                                     intent to promote their continuing racketeering and with the intent to violate 26 USC 7201 and/or
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     7206 by filing false and fraudulent income tax returns omitting the income from their extortionate
SCOTT LAW FIRM




                                                13
                                                     seizures of cash and proceeds of the cannabis sold after acquiring it by extortion. Furthermore,
                                                14
                                                     defendants conducted financial transactions to conceal or disguise the nature, source, ownership
                                                15
                                                     and control of the proceeds of their extortion, including the purchase of personal property such as
                                                16
                                                     boats, automobiles, and household goods with the unreported cash, as well as the purchase of real
                                                17
                                                     property such as 5452 Hall Road in Santa Rosa with unreported cash where the purchase price
                                                18
                                                     recorded was substantially lower than the price actually paid. This real property was then
                                                19   improved through the injection of more unreported cash, with the design to later sell it at a
                                                20   substantially increased price, thereby laundering the proceeds of the criminal enterprise.
                                                21          48.      WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                22
                                                                                         SIXTH CAUSE OF ACTION
                                                23                                   [CIVIL CODE §52.1 - BANE ACT AS
                                                                                   AGAINST THE CITY OF ROHNERT PARK]
                                                24
                                                            49.      Plaintiff hereby incorporates all allegations set forth herein.
                                                25
                                                            50.      Civil Code section 52.1 also known as the Bane Act was enacted to protect
                                                26
                                                     individuals like the plaintiff from interference with civil rights by threat, intimidation or coercion.
                                                27

                                                28
                                                                                                       -9-
                                                                  [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            51.      Defendants Huffaker and Doe 1 intentionally interfered with the Plaintiff’s civil
                                                 2
                                                     rights under the laws and Constitution of the State of California, including Plaintiff’s right to
                                                 3
                                                     procedural due process, his right to be free from unreasonable searches and seizures, and his
                                                 4
                                                     rights under Article 1, Sec. 2(a) of the California Constitution. Defendants Huffaker and Doe 1
                                                 5
                                                     accomplished these violations through threats, intimidation and coercion by virtue of their
                                                 6
                                                     uniforms, weapons and appearance as law enforcement officers acting under color of authority.
                                                 7
                                                     These acts were done in furtherance of the conspiracy alleged herein.
                                                 8
                                                            52.      The City of Rohnert Park is vicariously liable for the acts of their employees.
                                                 9
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                10
                                                                                     SEVENTH CAUSE OF ACTION
                                                11                       [CONVERSION AS AGAINST THE CITY OF ROHNERT PARK]
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                            53.      Plaintiff hereby incorporates all allegations set forth herein.
SCOTT LAW FIRM




                                                13          54.      Plaintiff possessed and had a right to possess medical cannabis being transported
                                                14   to a dispensary.
                                                15          55.      Defendants Huffaker and Doe 1 wrongfully exercised control over his personal
                                                16          property and took possession of said property.
                                                17          56.      The City of Rohnert Park is vicariously liable for the acts of their employees.
                                                18          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                19                                                  PRAYER
                                                20
                                                            1.       For appropriate injunctive relief designed to prevent and deter future unlawful
                                                21
                                                     theft and robbery of property during traffic stops by agents and employees of the City of Rohnert
                                                22
                                                     Park, Jacy Tatum, Joseph Huffaker, Does 1-25, and other co-conspirators to be identified;
                                                23
                                                            2.       For appropriate injunctive relief designed to prevent and deter future threats,
                                                24
                                                     harassment, surveillance, and intimidation of the Plaintiff by the Defendants and other co-
                                                25
                                                     conspirators to be identified;
                                                26
                                                            3.       For an accounting and return of the property stolen from the Plaintiff;
                                                27
                                                            4.       For compensatory damages according to proof;
                                                28
                                                                                                       - 10 -
                                                                  [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 1
                                                            5.      For general damages according to proof;
                                                 2
                                                            6.      For an award of punitive and exemplary damages against individual defendants
                                                 3
                                                     according to proof;
                                                 4
                                                            7.      For costs and attorneys’ fees;
                                                 5
                                                            8.      For treble damages, costs, and reasonable attorneys’ fees pursuant 18 USC
                                                 6
                                                     1964(c);
                                                 7
                                                            9.      For such other relief as the Court may deem proper.
                                                 8
                                                                                             JURY TRIAL DEMAND
                                                 9
                                                            Plaintiff hereby requests a jury trial on all issues so triable.
                                                10

                                                11
                                                                                                            SCOTT LAW FIRM
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                13   Dated: May __, 2018
                                                                                                            /s/ John Houston Scott
                                                14                                                          John Houston Scott
                                                                                                            Attorney for Plaintiff
                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                       - 11 -
                                                                 [CORRECTED] FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Exhibit A
Exhibit B
